940 So.2d 1289 (2006)
SKYNET TELESYSTEMS, LLC, A Florida, Etc., et al., Appellant,
v.
THERMO CREDIT, LLC, A Colorado, ETC., Appellee.
No. 5D06-524.
District Court of Appeal of Florida, Fifth District.
November 9, 2006.
Jonathan D. Smith, Spring Hill, for Appellant.
Lynn Welter Sherman and J. Scott Slater of Hill, Ward & Henderson, P.A., Tampa, for Appellee.
PER CURIAM.
AFFIRMED. See Affinity Internet, Inc. v. Consol. Credit Counseling Servs., 920 So.2d 1286, 1289 (Fla. 4th DCA 2006) ("No evidentiary hearing was required because no factual issues were in dispute and the issue of whether a valid arbitration agreement existed was a matter of law."); Eugene W. Kelsey & Son, Inc. v. Architectural Openings, Inc., 484 So.2d 610, 611 (Fla. 5th DCA 1986) ("Arbitration provisions from one contract cannot be extended to a separate contract between the same parties unless the parties expressly agree to do so.").
GRIFFIN, THOMPSON and ORFINGER, JJ., concur.